Exhibit 10.3

 

DaimlerChrysler Off-Highway Holding GmbH

Distributor Agreement

 

AGREEMENT, effective 1st day of January, 2004 by and between DaimlerChrysler
Off-Highway Holding GmbH, a DaimlerChrysler Company, Maybachplatz 1, 88045
Friedrichshafen, Germany hereinafter called COMPANY, and

 

Stewart & Stevenson Services, Inc.

 

Houston, TX

 

USA

 

(Name)

 

(City)

 

(Country)

 

hereinafter called Distributor.

 

GENERAL PURPOSE

 

COMPANY is appointed by MTU Friedrichshafen GmbH, Detroit Diesel Corporation,
MTU DDC International GmbH, and DDC MTU Americas Company L.L.C. to renew,
modify, extend, terminate in part or in whole, on behalf and on account of these
parties, each as applicable in COMPANY’s name, the existing Distributor, Direct
Dealer, and Sales Representative Agreements of the parties. This appointment
covers also the authorization to conclude new Distributor, Direct Dealer and
Sales Representative Agreements. The renewals include the rights and obligations
of the Distributors as existing at the date of renewal provided that there is no
specific deletion/amendment/modification in the new Agreement.

 

Furthermore COMPANY is appointed by DaimlerChrysler AG to conclude Distributor,
Direct Dealer and Sales Representative Agreements on behalf and on account of
DaimlerChrysler AG each as applicable in COMPANY’s name.

 

COMPANY is in the business of marketing power products, including diesel and gas
engines, and parts for these products through its Affiliated Companies.
Affiliated Companies sell its products principally to original equipment
manufacturers and to Distributors. COMPANY has established a system of
independently owned and managed Distributors operating at approved locations to
(a) sell directly the engines identified in the Product Addendum,
DaimlerChrysler Off-Highway Form No. DA 4, herein called Products, and related
Parts, (b) actively and effectively promote the purchase and use of Products and
related Parts, (c) render prompt, efficient, and courteous service to owners and
users of such Products and (d) complement Sellers’ own direct sales activities.

 

The purpose of this Distributor Agreement, herein called Agreement, is to
appoint Distributor as an authorized Distributor to sell and service Products
and Parts, to establish the location(s) from which Distributor will conduct
Distributorship Operations, and to identify the principal management and
principal owners of Distributor upon whom COMPANY relies in entering into this
Agreement. This Agreement sets forth the rights and responsibilities of COMPANY
and Distributor relating to the sale and servicing of Products and Parts and the
circumstances in which the Agreement may be terminated.

 

1

--------------------------------------------------------------------------------


 

Accordingly, Distributor and COMPANY hereby agree as follows:

 

FIRST: Rights Granted by COMPANY and Acceptance and Acknowledgments by
Distributor

 

A               Rights Granted by COMPANY

 

In reliance on Distributor’s agreement to fulfill the responsibilities and
perform the functions described in Paragraph SECOND of this Agreement, COMPANY
hereby grants Distributor the non-exclusive rights to:

 

1                  buy from COMPANY and Affiliated Companies the Products
identified in the Product Addendum to this Agreement and related Parts for
resale or use by Distributor in its Distributorship Operations;

2                  identify itself as an authorized Distributor and to conduct,
at the location(s) approved by COMPANY, herein called Distributorship Locations,
all of the Distributorship Operations contemplated by this Agreement; and

3                  execute service dealer agreements with authorized Service
Dealers approved by COMPANY.

 

B               Acceptance and Acknowledgments by Distributor

 

Distributor hereby accepts from COMPANY the rights specified in this Paragraph
FIRST. In doing so, Distributor acknowledges that:

 

1                  COMPANY and Affiliated Companies have reserved to themselves
the rights to select and authorize other businesses to conduct distributorship
operations in connection with Products and Parts and to sell Products and Parts
directly to any customer;

2                  as an independently owned and managed business, Distributor’s
success and enjoyment of profitable operations will be determined substantially
by how effectively its Distributorship Operations are conducted and managed;

3                  Distributor has not paid any fee or other consideration for
this Agreement. Neither this Agreement nor any right granted by this Agreement
is a property right; and

4                  neither this Agreement nor any right or responsibility under
this Agreement may be transferred, assigned, delegated or sold by Distributor
without the prior written approval of COMPANY.

 

SECOND: Assumption of Responsibilities by Distributor

 

Distributor will establish, maintain and effectively conduct the complete
Distributorship Operations contemplated by this Agreement in connection with
each of the Products described in the Product Addendum. Distributor hereby
assumes and will fulfill the functions and responsibilities reflected in this
Agreement, including:

 

1                  sales and sales promotion responsibilities;

2                  service responsibilities on all Products that may at any time
be located in the Area of Responsibility; and

3                  performance of all of Distributor’s other obligations under
this Agreement.

 

THIRD: Management and Ownership

 

COMPANY has selected Distributor and has entered into this Agreement in
substantial reliance upon:

 

4                  Distributor’s representation to COMPANY relating to its
business organization and financial structure and to its ability to fulfill the
functions and responsibilities assumed by Distributor under Paragraph SECOND of
this Agreement;

5                  the personal qualifications and business abilities of
Distributor’s Principal Manager(s) and Principal Owner(s) who are so designated
by Distributor in the Management and Ownership Addendum, DaimlerChrysler
Off-Highway Form No. DA 7, furnished by Distributor to COMPANY and accepted by
COMPANY by its endorsement thereon and whom Distributor represents will have and
actively exercise full managerial authority for the operating management of
Distributor; and

 

2

--------------------------------------------------------------------------------


 

6                  the agreement of Distributor and COMPANY that the person(s)
named in the Management and Ownership Addendum as Principal Owner(s) will
continue to own both of record and beneficially the percentage of ownership
interests in Distributor shown therein.

 

Distributor shall provide, at the request of COMPANY, a plan for the
continuation of Distributor in the event of death, incapacity or withdrawal from
the business of any person named as a Principal Manager(s) or Principal
Owner(s).

 

Distributor acknowledges that this Agreement is to be construed as a personal
service agreement. Accordingly, Distributor agrees that continuation of the
business relationship between Distributor and COMPANY established by this
Agreement is conditioned upon Distributor continuing to have principal
management and principal owners acceptable to COMPANY. If Distributor desires to
make a change in its Principal Manager(s) or sell its principal assets or change
its ownership, Distributor will give COMPANY prior written notice of the
proposed change or sale. COMPANY will base its approval decision on whether the
proposed change is likely to result in a successful distributorship operation
with acceptable management and ownership which will provide satisfactory sales,
service and facilities for users of Products at the approved location.

 

FOURTH: Additional Terms

 

The additional terms set forth in the following appendices and addenda to this
Agreement are an integral part of this Agreement:

 

•                  “Additional Provisions Applicable to Distributor Agreement”,
DaimlerChrysler Off-Highway Form No. DA 2

•                  “Area of Responsibility Addendum”, DaimlerChrysler
Off-Highway Form No. DA 3

•                  “Product Addendum”, DaimlerChrysler Off-Highway Form No. DA 4

•                  “Sales Representative Addendum”, DaimlerChrysler Off-Highway
Form No. DA 5, if applicable

•                  “Locations and Premises Addendum”, DaimlerChrysler
Off-Highway Form No. DA 6

•                  “Management and Ownership Addendum”, DaimlerChrysler
Off-Highway Form No. DA 7

 

FIFTH: Term

 

This Agreement will expire without any action by either Distributor or COMPANY
on December 31, 2004.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
as of the day and year first above written.

 

Stewart & Stevenson Services, Inc.

 

DaimlerChrysler Off-Highway Holding GmbH

(Distributor)

 

(COMPANY)

 

 

 

Houston, TX 02/17/2004

 

Friedrichshafen, 11.12.03

(Location and Date)

 

(Location and Date)

 

 

 

By

/s/ Max L. Lukens

 

By

/s/ I.V. Foldu

(Signature)

 

(Signature)

 

 

 

 

 

 

Max L. Lukens, President and CEO

 

 

(Name and Title)

 

 

 

 

 

 

 

 

/s/ Samantha M. Boyd

 

 

(WITNESS)

 

 

 

3

--------------------------------------------------------------------------------


 

AREA OF RESPONSIBILITY ADDENDUM TO

DISTRIBUTOR AGREEMENT
WITH

 

Stewart & Stevenson Services, Inc.

(Distributor)

 

USA

(Country)

 

Effective January 1, 2004, the area described below shall be the Distributor
Area of Responsibility.

 

The counties east of and including the counties of Hardeman, Foard, Knox,
Haskell, Throckmorton, Stephenson, Eastland, Comanche, Jills, San Saba,
McCullouch, Concho, Menard, Kimble, Edwards and Val Verde in the State of Texas;
the parishes south of and including the parishes of Beauregard, Allen,
Evangelina, Saint Landry, Pointe Couppe, West Feliciana, East Feliciana, Saint
Helena, Tangipahoa and Washington in the State of Lousiana; the counties of
Hancock, Harrison and Jackson in the State of Mississippi; the counties of
Mobile and Baldwin in the State of Alabama; and all of the United States of
America.

 

Distributor will sell Products for the following off-highway applications:

 

Marine

Genset

Construction & Industrial

Rail

 

 

Such Distributor Area of Responsibility will be used by COMPANY in making
evaluations of the effectiveness of Distributor’s performance of its
responsibilities under the Distributor Agreement.

 

The Distributor Area of Responsibility will also be used in the development of
sales guides and other matters relating to Distributorship Operations.

 

The Distributor Area of Responsibility described herein will continue to be used
for the foregoing purposes until it is changed in accordance with the
Distributor Agreement.

 

Stewart & Stevenson Services, Inc.

 

DaimlerChrysler Off-Highway Holding GmbH

(Distributor)

 

(COMPANY)

 

 

 

 

 

Friedrichshafen,

(Location and Date)

 

(Location and Date)

 

 

 

By

 

 

By

 

(Signature)

 

(Signature)

 

 

 

 

 

 

(Name and Title)

 

 

 

1

--------------------------------------------------------------------------------


 

PRODUCT ADDENDUM TO

DISTRIBUTOR AGREEMENT

WITH

 

Stewart & Stevenson Services, Inc.

(Distributor)

 

USA

(Country)

 

Effective January 1, 2004.

 

I                    Distributor has the right to buy the following Products,
Parts and remanufactured Products and Parts for use in connection with such
Products.

 

a)              Diesel and gas engines of the series listed below and
accessories, except for engine models designated as engines for on-highway
vehicle applications only

 

Series

 

 

HR

 

for construction & industrial

700

 

for mairne, genset and construction & industrial

SUN

 

for genset and construction & industrial

40

 

for genset and construstion & industial

50

 

for genset and construstion & industial

60

 

for mairne, genset and construction & industrial

900

 

for construction & industrial

457

 

for construction & industrial

500

 

for construction & industrial

444

 

for construction & industrial

183

 

for marine, genset and railway

1800

 

for railway

2000

 

for mairne, genset and construction & industrial

G2000

 

for genset

396

 

for marine, genset and railway

4000

 

for marine, genset, construction & industrial and railway

G4000

 

for genset

 

b)             Generator sets and pumps with above engines and branded “MTU” or
“Detroit Diesel” or any other brand used by Sellers.

 

II                Distributor has a non-exclusive right to buy Parts and
remanufactured Products and Parts for the following out of production engines:

 

Series

 

 

53 /71/ 92

 

 

149

 

 

099

 

 

331

 

 

 

1

--------------------------------------------------------------------------------


 

III            All Products and Parts will be purchased exclusively from
Sellers.

 

IV            In complex projects (including combined marine propulsion systems
and power plants) the Distributor may, as decided by COMPANY in its sole
discretion, only act as a Sales Representative in accordance with the Sales
Representative Addendum, DaimlerChrysler Off-Highway Form No. DA 5.

 

Distributor has the right to market the following Products and Parts as well as
Parts for engines out of previous Sellers’ sales program (as specified under II)
and accessories for use in connection with such Products on commission basis in
accordance with the Sales Representative Addendum.

 

Series:

 

 

40

 

 

50

 

 

60

 

 

900

 

 

457

 

 

500

 

 

444

 

 

183

 

 

1800

 

 

2000

 

 

G2000

 

 

331

 

 

396

 

 

4000

 

 

G4000

 

 

538

 

 

595

 

 

956

 

 

1163

 

 

8000

 

 

 

Generator sets and pumps with above engines and branded “MTU” or “Detroit
Diesel” or any other brand used by Sellers.

 

Stewart & Stevenson Services, Inc.

 

DaimlerChrysler Off-Highway Holding GmbH

(Distributor)

 

(COMPANY)

 

 

 

 

 

Friedrichshafen,

(Location and Date)

 

(Location and Date)

 

 

 

By

 

 

By

 

(Signature)

 

(Signature)

 

 

 

 

 

 

(Name and Title)

 

 

 

2

--------------------------------------------------------------------------------


 

SALES REPRESENTATIVE ADDENDUM TO

DISTRIBUTOR AGREEMENT

WITH

 

Stewart & Stevenson Services, Inc.

(Distributor)

 

USA

(Country)

 

Effective January 1, 2004.

 

1.                             Distributor may act as a Sales Representative for
Sellers on a non-exclusive basis within the
Distributor Area of Responsibility and will especially pursue the interest of
Sellers by developing business between Sellers and third parties.

 

2.                             The pursuit of Sellers’ interests will always be
conducted in close cooperation between Distributor and Sellers.

 

3.                             The Products which are listed in the Product
Addendum, DaimlerChrysler Off-Highway Form No. DA 4, may be marketed on a
commission basis.

 

4.                             Distributor shall not act for competing firms as
a commercial representative or commission sales representative, nor shall he
associate directly or indirectly with competitive firms. Neither inside nor
outside the authorized territory shall the Distributor act as a Sales
Representative for any firm that produces or distributes identical or similar
products, even if only used products are involved, subject to prior written
approval of COMPANY.

 

5.                             The Distributor is not authorized to commit
COMPANY and Sellers. He will conduct his business in such a way that any doubt
about the extent of his capacity will be avoided.

 

6.                             The Distributor will inform Sellers regularly of
his activities, the market demands in his territory. Special business
opportunities and events including those of competitors will be reported without
delay.

 

7.                             Commission will be due and payable only for
Products manufactured by Sellers and will, therefore, exclude other products
e.g. gas turbines, gears, shafts and propellers. Commissions will be paid for
standard packages offered by Sellers.

 

1

--------------------------------------------------------------------------------


 

8.                             The following business will be excluded and no
commission will be due and payable for:

 

o                          off-set with suppliers

 

o                          Products for exhibition or other advertisement
purposes

 

o                          business with affiliated companies

 

o                          business with residents in the Territory acting on
behalf of customers outside the Authorized Territory unless Products will be
imported into the Authorized Territory.

 

o                          business with MTU, DaimlerChrysler AG or DDC
licensees

 

9.                             The Distributor will not receive a sales
commission or other compensation if

 

a)                            the sales contract will be made after the
termination of this Agreement.

 

b)                           there will be no performance under a contract or
the contract will be terminated.

 

c)                            the customer is unable to make payments.

 

d)                           the Distributor acts negligently in the performance
of its obligations.

 

e)                            Sellers performs free of charge.

 

10.                       The Distributor will receive the full sales commission
under Paragraph 12. if the sale was procured exclusively through his efforts and
when the Products will be operated within the Distributor Area of
Responsibility.

 

Said commission will be shared between distributors whenever several
distributors or third parties participated in the procurement of the business.
Sellers will determine in a reasonable manner whether there was any such case
and how the commission will be shared taking into consideration the contribution
of each party.

 

Whenever the Products will be purchased outside the Distributor Area of
Responsibility and thereafter imported into the Distributor Area of
Responsibility for permanent use the Distributor will, as a rule, receive half
of the commission under Paragraph 12. whenever, upon request of Sellers, he was
active in the procurement of the sale.

 

11.                       A commission may be agreed on a case by case basis
whenever Sellers will supply products to those Original Equipment Manufacturers
(OEMs) within the Distributor Area of Responsibility, who will on a regular
basis integrate those Products in their own equipment for resale. The sale of
such OEM equipment will not constitute any claim for commission in the
Distributor Organization.

 

Such commission will reflect the assistance of the Distributor.

 

12.                       The Distributor may receive the following commissions
for his activity in achieving sales of Products calculated on the ex-factory net
sales price of each order i.e. list price less discounts, cost for special
warranty and acceptance, freight, packing, special services, insurance premiums,
taxes and duties as well as any price escalation:

 

up to EURO 200.000

 

6

%

for the following EURO 200.000 up to EURO 350.000

 

5

%

for the following EURO 350.000 up to EURO 500.000

 

4

%

for amounts over and above EURO 500.000

 

3

%

Parts

 

10

%

 

2

--------------------------------------------------------------------------------


 

All expenses resulting from Distributors activities, regardless of whether they
originate generally or in connection with a particular business transaction,
shall be covered by the commission.

 

The Distributor, thereupon, shall be responsible to supervise application and
installation of Products sold by Sellers.

 

13.                       The sales commissions will be due after the customer
has paid the full invoice amount. Sellers will then credit the Distributor
without further delay.

 

14.                       Quotations may be altered only with written permission
from Sellers. Sellers reserve the right to alter quotations unless otherwise
specifically agreed.

 

15.                       If, under certain circumstances, Sellers will be
required to make exceptional price concessions the commission of the Distributor
may be reasonably reduced.

 

16.                       If payments for Sellers are received by the
Distributor, they will be passed on immediately to Sellers. If an immediate
money transfer will not be possible or will not be in the best interest of
Sellers, the Distributor will pay money received into a special account with a
reputable commercial bank and assign the amount to Sellers.

 

17.                       Sellers reserve the right, upon termination, to
develop directly all sales contracts. Upon request and after the end of this
Agreement, the Sales Representative will refrain from developing sales
contracts. Until the end of this Agreement, commissions will be subject to
Paragraph 12.

 

18.                       Termination of this Agreement does not give either
party the right to damages or other compensations. The Sales Representative may
not claim damages from COMPANY and/or Sellers for reason of late or non-delivery
or other non-performance by COMPANY and/or Sellers with regard to customers. Any
liability of COMPANY and/or Sellers, on any claim, whether contractual or
otherwise (including negligence of any degree) shall not exceed the amount of
the sales commission of the respective sale or part thereof. In no event will
COMPANY and/or Sellers be liable for consequential damage.

 

Stewart & Stevenson Services, Inc.

 

DaimlerChrysler Off-Highway Holding GmbH

(Distributor)

 

(COMPANY)

 

 

 

 

 

Friedrichshafen,

(Location and Date)

 

(Location and Date)

 

 

 

By

 

 

By

 

(Signature)

 

(Signature)

 

 

 

 

 

 

(Name and Title)

 

 

 

3

--------------------------------------------------------------------------------


 

LOCATIONS AND PREMISES ADDENDUM

TO

DISTRIBUTOR AGREEMENT

 

This Locations and Premises Addendum is executed pursuant to Article 6.1 of the
Additional Provisions to the Distributor Agreement between COMPANY and the
undersigned Distributor. Distributor and COMPANY hereby agree that as of the
date specified, Page 2 hereof, entitled “Description of Distributorship
Premises”, identifies the Distributorship Locations and describes the
Distributorship Premises at which Distributor is authorized to conduct
Distributorship Operations under the Distributor Agreement. Distributor also
represents that Page 2 accurately reflects the terms under which it occupies the
premises and the portion used for Distributorship Operations and other uses, if
any.

 

Changes in the Distributorship Premises may be effected during the term of the
Distributor Agreement in accordance with the provisions of Article 2.3 or
Article 6.1.4 and shall be reflected in a new Locations and Premises Addendum
executed by Distributor and COMPANY.

 

 

Stewart & Stevenson Services, Inc.

 

DaimlerChrysler Off-Highway Holding GmbH

(Distributor)

 

(COMPANY)

 

 

 

 

 

 

(Location and Date)

 

(Location and Date)

 

 

 

 

 

 

By

 

 

By

 

 

(Signature)

 

 

(Signatures)

 

 

 

 

 

 

(Name and Title)

 

 

 

 

 

 

 

 

 

 

 

(WITNESS)

 

 

 

1

--------------------------------------------------------------------------------


 

DESCRIPTION OF DISTRIBUTORSHIP PREMISES

 

Stewart & Stevenson Services, Inc.

 

January 1, 2004

(Distributor)

 

(as of Date)

 

A.            LOCATION AND OWNERSHIP OF PREMISES (incl. Branches)

(please attach a separate page if space is not sufficient)

 

 

 

 

 

Indicate by (X)
Distributorship

 

Location

 

Address/Tel./Fax/e-mail/internet

 

Asset

 

Leased

 

 

 

 

 

 

 

 

 

Main

 

2707 North Loop West, Houston, TX 77008

 

o

 

ý

 

2

 

611 W. 38th St., Houston, TX 77018

 

o

 

ý

 

3

 

8631 East Freeway, Houston, TX 77029

 

ý

 

o

 

4

 

1631 Chalk Hill Road, Dallas, TX 75212

 

ý

 

o

 

5

 

6530 Agnes, Corpus Christi, TX 78406

 

ý

 

o

 

 

B.            DESCRIPTION OF PREMISES LISTED IN “A” ABOVE AND PURPOSE FOR WHICH
EACH IS TO BE USED BY DISTRIBUTOR

 

Location

 

Describe Use of Premises for
Distributorship Operations
Specify: New Products Sales, Service, etc.

 

No. of Floors

 


Building

 

*D.O. Use

 

** Other Use

 

 

 

 

 

 

 

 

 

 

Main

 

Corporate Offices

 

2

 

12,500

 

26,000

 

2

 

Power Products Division Offices

 

1

 

60,551

 

 

 

3

 

New Products Sales, Retail Parts, Service

 

2

 

140,000

 

 

 

4

 

New Products Sales, Retail Parts, Service

 

2

 

150,000

 

20,000

 

5

 

New Products Sales, Retail Parts, Service

 

1

 

33,000

 

 

 

 

C.            LEASED PREMISES — PROVIDE INFORMATION ON EACH LOCATION DESIGNATED
AS LEASED IN “A” ABOVE

 

Location

 

Name and Address of Lessor

 

Term of Lease

 

Annual
Rental

 

From

 

To

 

 

 

 

 

 

 

 

 

 

Main

 

2707 N. Loop Mgt, 2727 N Loop West, Ste 200, Houston, TX 77248

 

01-89

 

02-05

 

$

780,000

 

2

 

Houston Pine Forest,4100 Int’l Pkwy, Carrollton, TX 75007

 

06-03

 

05-10

 

$

320,472

 

 

--------------------------------------------------------------------------------

*                 D.O. Use means the portion of premises listed in “A” above
used for Distributorship Operations. (percentage of area)

**          Show the portion of the distributorship premises used for any
purpose other than performance of Distributor’s obligation under the Distributor
Agreement, and briefly describe such other use or uses.

 

2

--------------------------------------------------------------------------------


 

A.            LOCATION AND OWNERSHIP OF PREMISES (incl. Branches)

(please attach a separate page if space is not sufficient)

 

 

 

 

 

Indicate by (X)
Distributorship

 

Location

 

Address/Tel./Fax/e-mail/internet

 

Asset

 

Leased

 

 

 

 

 

 

 

 

 

6

 

5717 I-10 East, San Antonio, TX 78219

 

ý

 

o

 

7

 

2301 Central Freeway East, Wichita Falls, TX 76302

 

o

 

ý

 

8

 

581 Garden Oaks, Houston, TX 77018

 

o

 

ý

 

9

 

1400 Destrehan Ave., Harvey, LA 70058

 

o

 

ý

 

 

B.            DESCRIPTION OF PREMISES LISTED IN “A” ABOVE AND PURPOSE FOR WHICH
EACH IS TO BE USED BY DISTRIBUTOR

 

Location

 

Describe Use of Premises for
Distributorship Operations
Specify: New Products Sales, Service, etc.

 

No. of Floors

 


Building

 

*D.O. Use

 

** Other Use

 

 

 

 

 

 

 

 

 

 

6

 

New Product Sales, Retail Parts, Service

 

2

 

37,000

 

 

 

7

 

New Product Sales, Retail Parts, Service

 

1

 

11,500

 

 

 

8

 

Training Center

 

1

 

32,124

 

 

 

9

 

New Product Sales, Retail Parts, Service

 

2

 

47,700

 

 

 

 

C.            LEASED PREMISES — PROVIDE INFORMATION ON EACH LOCATION DESIGNATED
AS LEASED IN “A” ABOVE

 

Location

 

Name and Address of Lessor

 

Term of Lease

 

Annual
Rental

 

From

 

To

 

 

 

 

 

 

 

 

 

 

7

 

Lantex, LLC, P.O. 1764, Wichita Falls, TX 76307

 

04-02

 

03-07

 

$

67,200

 

8

 

Houston Pine Forest, 4100 Int’ll Pkwy, Carrollton, TX 75007

 

03-03

 

05-10

 

$

158,880

 

9

 

Detroit Diesel Realty, Detroit, MI

 

12-98

 

12-04

 

$

259,992

 

 

--------------------------------------------------------------------------------

*                 D.O. Use means the portion of premises listed in “A” above
used for Distributorship Operations. (percentage of area)

**          Show the portion of the distributorship premises used for any
purpose other than performance of Distributor’s obligation under the Distributor
Agreement, and briefly describe such other use or uses.

 

3

--------------------------------------------------------------------------------


 

A.            LOCATION AND OWNERSHIP OF PREMISES (incl. Branches)

(please attach a separate page if space is not sufficient)

 

 

 

 

 

Indicate by (X)
Distributorship

 

Location

 

Address/Tel./Fax/e-mail/internet

 

Asset

 

Leased

 

 

 

 

 

 

 

 

 

10

 

5407 SE Evangaline Thruway, Broussard, LA 70518

 

ý

 

o

 

11

 

2701 Cage, Pharr, TX 78577

 

ý

 

o

 

12

 

4935 Whitehurst Dr., Longview, TX 75602

 

o

 

ý

 

13

 

1400 Destrehan, Harvey, LA 70058

 

o

 

ý

 

14

 

1400 Destrahan, Harvey, LA

 

o

 

ý

 

15

 

1247 Sun Valley Rd. St. B, Waco, TX76706

 

o

 

ý

 

 

B.            DESCRIPTION OF PREMISES LISTED IN “A” ABOVE AND PURPOSE FOR WHICH
EACH IS TO BE USED BY DISTRIBUTOR

 

Location

 

Describe Use of Premises for
Distributorship Operations
Specify: New Products Sales, Service, etc.

 

No. of Floors

 


Building

 

*D.O. Use

 

** Other Use

 

 

 

 

 

 

 

 

 

 

10

 

New Product Sales, Retail Parts, Service

 

1

 

10,700

 

 

 

11

 

New Product Sales, Retail Parts, Service

 

1

 

32,800

 

 

 

12

 

New Product Sales, Retail Parts, Service

 

1

 

50,000

 

 

 

13

 

Parts Warehouse

 

1

 

8,200

 

 

 

14

 

Warehouse/ Fabrication

 

1

 

77,000

 

 

 

15

 

New Product Sales, Retail Parts, Service

 

1

 

22,40

 

 

 

 

C.            LEASED PREMISES — PROVIDE INFORMATION ON EACH LOCATION DESIGNATED
AS LEASED IN “A” ABOVE

 

Location

 

Name and Address of Lessor

 

Term of Lease

 

Annual
Rental

 

From

 

To

 

 

 

 

 

 

 

 

 

 

12

 

Manning Family, Ltd, 5608 Candlewood, Houston, TX 77056

 

09-03

 

09-08

 

$

120,000

 

13

 

Richard Watler

 

 

 

 

 

$

39,000

 

14

 

Detroit Diesel Corporation/Destrehan Industrial Properties LLC

 

 

 

 

 

$

259,992

 

15

 

Gummelt Properties, LTD., Quick Service Sublease, Waco, TX

 

04-02

 

04-07

 

$

145,500

 

 

--------------------------------------------------------------------------------

*                 D.O. Use means the portion of premises listed in “A” above
used for Distributorship Operations. (percentage of area)

**          Show the portion of the distributorship premises used for any
purpose other than performance of Distributor’s obligation under the Distributor
Agreement, and briefly describe such other use or uses.

 

4

--------------------------------------------------------------------------------


 

MANAGEMENT AND OWNERSHIP ADDENDUM TO

DISTRIBUTOR AGREEMENT

 

This Management and Ownership Addendum is executed pursuant to Paragraph THIRD
of the Distributor Agreement between COMPANY and the undersigned Distributor.

 

Stewart & Stevenson Services, Inc.     , a proprietorship o, partnership o,
corporation ý incorporated on  January 31, 1947

Distributor                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
    Date

in the United States of America, hereby represents to COMPANY that the following
information pertaining to the management

Country

and the record and beneficial ownership status of the undersigned Distributor is
true, accurate and complete as of  January 1, 2004

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
    Date

and understands that any misrepresentation in connection therewith constitutes
cause for termination under Article 7.1.2 (b) of the Distributor Agreement.

 

Names of persons having Management
positions and/or Record or Beneficial
Ownership interests in Distributor (Must
show names of Officers and Principal
Manager(s) regardless of any financial
interest)

 

Title
If Any

 

Active
In
Distributor-
ship
(check if
YES)

 

Principal
Manager
(check if
YES)

 

Principal
Owner
(check if
YES)

 

Signature of Principal
Owners and Principal
Managers

 

If a partnership, show
% of Ownership
Interest of each
person listed

 

If a Corporation, show number of shares, class and
percentage of ownership

 

Number
of voting
shares

 

% of
Total

 

Number
of non-
voting
shares

 

% of
Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Max L. Lukens

 

CEO

 

ý

 

ý

 

o

 

 

 

 

 

 

 

 

 

 

 

 

 

Don Kyle

 

VP

 

ý

 

ý

 

o

 

 

 

 

 

 

 

 

 

 

 

 

 

PUBLICLY TRADED

 

 

 

o

 

o

 

o

 

 

 

 

 

28,644,510

 

100

%

 

 

 

 

 

 

 

 

o

 

o

 

o

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

o

 

o

 

o

 

 

 

 

 

28,644,510

 

 

 

 

 

 

 

 

Ownership of record is the ownership reflected on Distributor’s books of record
(e.g., in the case of a corporation, the name of the trust or person entitled to
receive dividends from Distributor). Beneficial owners are those persons that
benefit from such an ownership situation (e.g. the beneficiary of a trust). Any
beneficial ownership arrangement at Distributor must be explained on a separate
sheet and attached to this Distributor Management and Ownership Addendum.

 

APPROVED AS REPRESENTED BY DISTRIBUTOR

 

 

 

 

 

Stewart & Stevenson Services, Inc.

 

 

Daimler Chrysler Off-Highway Holding GmbH

 

 

Distributor

 

 

COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

By

 

 

1

--------------------------------------------------------------------------------


 

ADDITIONAL INFORMATION CONCERNING OWNER(S)

 

List below any person named on the reverse side whose ownership interest in
Distributor is encumbered.

 

Name

 

Lender Name and Address

 

Nature and Amount
of Encumbrance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

List below any person named on the reverse side that is now employed by COMPANY,
or Affiliated Companies.

 

Name

 

Name of Employer

 

 

 

 

 

 

 

 

 

 

List below any person named on the reverse side that is related to a present
employee of COMPANY, or Affiliated Companies.

 

Name

 

Name of Employee
and Relationship

 

Name of Employer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

List below any person named on the reverse side that has any ownership in, or is
active in the management of, any other entity that merchandises Products.

 

Name

 

Firm Name, Address and
Position

 

 

 

 

 

 

 

 

 

 

List below any person named on the reverse side that has any ownership in, or is
active in the management of, any other entity that merchandises engines or parts
therefore other than those marketed by COMPANY.

 

Name

 

Firm Name, Address
Position and Product Line

 

 

 

 

 

 

 

 

 

 

REMARKS:

*Stewart & Stevenson Services, Inc. common stock is publicly traded on the
NYSE.  No individual is currently considered as Principal Owner, However,
Diamler Chrysler Off-Highway GmbH will view any acquisition of 10% or more of
the voting stock of Stewart & Stevenson Services, Inc., by and individual, or
group of individuals as acting in unison, as a change in Principal Ownership and
as such subject to Diamler

Chrysler Off-Highway Holding GmbH approval as set forth in Article 7.1.2(d) of
the Distributor Agreement.

 

2

--------------------------------------------------------------------------------